Exhibit 10.1



SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), is made effective as of
MARCH 25, 2015 (the “Effective Date”), by and among FLUX CARBON
CORPORATION(“Buyer”) and PERVASIP CORP. (“Company”).

 

WITNESSETH

 

WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in reliance upon an exemption from securities registration pursuant to Section
4(2), Rule 506 of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Securities Act”);

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Buyer, as provided
herein, and the Buyer shall purchase the Securities (see definition below).

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer hereby agree as follows:

 

PURCHASE AND SALE OF SECURITIES

 

The Securities. Subject to the terms and conditions set forth in this Agreement,
the Buyer shall purchase from the Company and the Company shall issue to the
Buyer one billion (1,000,000,000) shares of the Company’s COMMON STOCK, par
value $0.00001 (the “Common Stock”), and 100,000 shares of the Company’s SERIES
H PREFERRED STOCK, par value $0.00001 (the “Preferred Stock” and together with
the Common Stock, the “Securities”) which are convertible into shares of the
Company’s Common Stock (the “Conversion Shares”).

 

The Purchase Price. Buyer shall purchase the Securities in exchange for 50 Class
A units and 40 Class B Units of CANALYTIX LLC, representing 90% of the issued
and outstanding Membership Interests of CANALYTIX LLC (the “Purchase Price”).

The Closing. The Closing of the purchase and sale of the Securities shall take
place at 9:00 a.m. Eastern Standard Time on the second (2nd) business day
following the date hereof, subject to notification of satisfaction of the
conditions to the Closing set forth herein and in Sections 6 and 7 below (or
such later date as is mutually agreed to by the Company and the Buyer) (the
“Closing Date”).

 

BUYER’S REPRESENTATIONS AND WARRANTIES

Buyer represents and warrants that:

 

Investment Purpose. Buyer is acquiring the Securities and, upon conversion of
Preferred Stock, the Buyer will acquire the Conversion Shares then issuable, for
its own account for investment only and not with a view towards, or for resale
in connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act; provided, however, that
by making the representations herein, such Buyer reserves the right to dispose
of the Common Stock and the Conversion Shares at any time in accordance with or
pursuant to an effective registration statement covering such Conversion Shares
or an available exemption under the Securities Act.

 

Accredited Investor Status. Buyer is an “Accredited Investor” as that term is
defined in Rule 501(a)(3) of Regulation D.

 

Information. Buyer and its advisors (and his or, its counsel), if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and information he deemed material to making an informed
investment decision regarding his purchase of the Securities and the Conversion
Shares, which have been requested by Buyer. Buyer and its advisors, if any, have
been afforded the opportunity to ask questions of the Company and its
management. Neither such inquiries nor any other due diligence investigations
conducted by Buyer or its advisors, if any, or its representatives shall modify,
amend or affect Buyer’s right to rely on the Company’s representations and
warranties contained in Section 3 below. Buyer understands that its investment
in the Securities and the Conversion Shares involves a high degree of risk.
Buyer is in a position regarding the Company, which, based upon employment,
family relationship or economic bargaining power, enabled and enables Buyer to
obtain information from the Company in order to evaluate the merits and risks of
this investment. Buyer has sought such accounting, legal and tax advice, as it
has considered necessary to make an informed investment decision with respect to
its acquisition of the Securities and the Conversion Shares.

 

 

Authorization, Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of such Buyer and is a valid and binding
agreement of Buyer enforceable in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 

Due Formation of Corporate and Other Buyer. Buyer has been formed and validly
exists and has not been organized for the specific purpose of purchasing the
Securities and is not prohibited from doing so.

 

No Short Sales. Neither the Buyer nor its affiliates has an open short position
in the Common Stock of the Company, and the Buyer agrees that it will not, and
will cause its affiliates to not, engage in any Short Sales of the Common Stock
of the Company, as "Short Sale" is defined in Rule 200 of Regulation SHO under
the Exchange Act.

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Buyer that, except as set forth in
the SEC Documents (as defined herein):

 

Organization and Qualification. The Company and its Active Subsidiaries are
corporations duly organized and validly existing in good standing under the laws
of the jurisdiction in which they are incorporated, and have the requisite
corporate power to own their properties and to carry on their business as now
being conducted. Each of the Company and its Active Subsidiaries is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which the nature of the business conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a material adverse effect on the
Company and its Active Subsidiaries taken as a whole.

 

Authorization, Enforcement, Compliance with Other Instruments. (i) The Company
has the requisite corporate power and authority to enter into and perform this
Agreement and the other Transaction Documents and to issue the Securities and
the Conversion Shares in accordance with the terms hereof and thereof, (ii) the
execution and delivery of the Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Securities the Conversion
Shares and the reservation for issuance and the issuance of the Conversion
Shares issuable upon conversion or exercise thereof, have been duly authorized
by the Company’s Board of Directors and no further consent or authorization is
required by the Company, its Board of Directors or its stockholders, (iii) the
Transaction Documents have been duly executed and delivered by the Company, (iv)
the Transaction Documents constitute the valid and binding obligations of the
Company enforceable against the Company in accordance with their terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies.

 

Capitalization. The authorized capital stock of the Company consists of
8,978,999,990 shares of Common Stock, par value $0.00001 per share, of which
about 2,924,059,321 shares of Common Stock are issued and outstanding as of the
date hereof. All of such outstanding shares have been validly issued and are
fully paid and nonassessable. Except as disclosed in the SEC Documents, no
shares of Common Stock are subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company. Except
as disclosed in the SEC Documents, as of the date of this Agreement, (i) there
are no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating either to or rights convertible
into any shares of capital stock of the Company or any of its subsidiaries, or
contracts, commitments, understandings or arrangements by which the Company or
any of its subsidiaries is or may become bound to issue additional shares of
capital stock of the Company or any of its subsidiaries or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its subsidiaries, (ii) there are no agreements or
arrangements under which the Company or any of its subsidiaries is obligated to
register the sale of any of their securities under the Securities Act (except
pursuant to an S-8 Registration Statement) and (iii) there are no outstanding
registration statements (except for an S-8 Registration Statement and there are
no outstanding comment letters from the SEC or any other regulatory agency.
There are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities as described
in this Agreement. The Company has furnished to the Buyer true and correct
copies of the Company’s Articles of Incorporation, as amended and as in effect
on the date hereof (the “Articles of Incorporation”), and the Company’s By-laws,
as in effect on the date hereof (the “By-laws”), and the terms of all securities
convertible into or exercisable for Common Stock and the material rights of the
holders thereof in respect thereto other than stock options issued to employees
and consultants.

 

Issuance of Securities. The Securities are duly authorized and, upon issuance in
accordance with the terms hereof, shall be duly issued, fully paid and
nonassessable, are free from all taxes, liens and charges with respect to the
issue thereof. The Conversion Shares issuable upon conversion of the Securities
have been duly authorized and reserved for issuance. Upon conversion or exercise
in accordance with the Securities the Conversion Shares will be duly issued,
fully paid and nonassessable.



 

 

No Conflicts. Except as disclosed in the SEC Documents, the execution, delivery
and performance of the Transaction Documents by the Company and the consummation
by the Company of the transactions contemplated hereby will not (i) result in a
violation of the Certificate of Incorporation, any certificate of designations
of any outstanding series of preferred stock of the Company or the By-laws or
(ii) conflict with or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
subsidiaries is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of The National Association of
Securities Dealers Inc.’s OTC Bulletin Board on which the Common Stock is
quoted) applicable to the Company or any of its subsidiaries or by which any
property or asset of the Company or any of its subsidiaries is bound or
affected. Except as disclosed in the SEC Documents, neither the Company nor its
subsidiaries is in violation of any term of or in default under its Articles of
Incorporation or By-laws or their organizational charter or by-laws,
respectively, or any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company or its subsidiaries. The business of the
Company and its subsidiaries is not being conducted, and shall not be conducted
in violation of any material law, ordinance, or regulation of any governmental
entity. Except as specifically contemplated by this Agreement and as required
under the Securities Act and any applicable state securities laws, the Company
is not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under or contemplated by this
Agreement in accordance with the terms hereof or thereof. Except as disclosed in
the SEC Documents, all consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof. The
Company and its subsidiaries are unaware of any facts or circumstance, which
might give rise to any of the foregoing.

 

SEC Documents: Financial Statements. The Company shall file all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC under of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) (all of the foregoing filed prior to the date hereof or amended after the
date hereof and all exhibits included therein and financial statements and
schedules thereto and documents incorporated by reference therein, being
hereinafter referred to as the “SEC Documents”). The Company has delivered to
the Buyer or their representatives, or made available through the SEC’s website
at http://www.sec.gov, true and complete copies of the SEC Documents. As of
their respective dates, the financial statements of the Company disclosed in the
SEC Documents (the “Financial Statements”) complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such Financial Statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and, fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other information provided by or on behalf of the Company to
the Buyer which is not included in the SEC Documents, including, without
limitation, information referred to in this Agreement, contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

 

10(b)-5. The SEC Documents do not include any untrue statements of material
fact, nor do they omit to state any material fact required to be stated therein
necessary to make the statements made, in light of the circumstances under which
they were made, not misleading.

 

Absence of Litigation. Except as disclosed in the SEC Documents, there is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
against or affecting the Company, the Common Stock or any of the Company’s
subsidiaries, wherein an unfavorable decision, ruling or finding would (i) have
a material adverse effect on the transactions contemplated hereby (ii) adversely
affect the validity or enforceability of, or the authority or ability of the
Company to perform its obligations under, this Agreement or any of the documents
contemplated herein, or (iii) except as expressly disclosed in the SEC
Documents, have a material adverse effect on the business, operations,
properties, financial condition or results of operations of the Company and its
subsidiaries taken as a whole.

 

 



Acknowledgment Regarding Buyer’s Purchase of the Securities. The Company
acknowledges and agrees that the Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that the Buyer is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any advice given by the Buyer or any of their respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to such Buyer’s purchase of the
Securities or the Conversion Shares. The Company further represents to the Buyer
that the Company’s decision to enter into this Agreement has been based solely
on the independent evaluation by the Company and its representatives.

 

No General Solicitation. Neither the Company, nor any of its affiliates, nor any
person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Securities or
the Conversion Shares.

 

No Integrated Offering. Neither the Company, nor any of its affiliates, nor any
person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Securities or the
Conversion Shares under the Securities Act or cause this offering of the
Securities or the Conversion Shares to be integrated with prior offerings by the
Company for purposes of the Securities Act.

 

Internal Accounting Controls. Except as set forth in the SEC Documents, the
Company and each of its subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability, and (iii) the recorded amounts for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 

No Material Adverse Breaches, etc. Except as set forth in the SEC Documents,
neither the Company nor any of its subsidiaries is subject to any charter,
corporate or other legal restriction, or any judgment, decree, order, rule or
regulation which in the judgment of the Company’s officers has or is expected in
the future to have a material adverse effect on the business, properties,
operations, financial condition, results of operations or prospects of the
Company or its subsidiaries. Except as set forth in the SEC Documents, neither
the Company nor any of its subsidiaries is in breach of any contract or
agreement which breach, in the judgment of the Company’s officers, has or is
expected to have a material adverse effect on the business, properties,
operations, financial condition, results of operations or prospects of the
Company or its subsidiaries.

 

Tax Status. Except as set forth in the SEC Documents, the Company and each of
its subsidiaries has made and filed all federal and state income and all other
tax returns, reports and declarations required by any jurisdiction to which it
is subject and (unless and only to the extent that the Company and each of its
subsidiaries has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.

 

Certain Transactions. Except as set forth in the SEC Documents, and except for
arm’s length transactions pursuant to which the Company makes payments in the
ordinary course of business upon terms no less favorable than the Company could
obtain from third parties and other than the grant of stock options disclosed in
the SEC Documents, none of the officers, directors, or employees of the Company
is presently a party to any transaction with the Company (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

 

COVENANTS

 

Best Efforts. Each party shall use its best efforts timely to satisfy each of
the conditions to be satisfied by it hereunder.



 

 



Reporting Status. Until the earlier of (i) the date as of which the Buyer may
sell all of the Conversion Shares without restriction pursuant to Rule 144(k)
promulgated under the Securities Act (or successor thereto), or (ii) the date on
which (A) the Buyer shall have sold all the Conversion Shares and (B) none of
the Securities are outstanding (the “Registration Period”), the Company shall
file in a timely manner all reports required to be filed with the SEC pursuant
to the Exchange Act and the regulations of the SEC thereunder, and the Company
shall not terminate its status as an issuer required to file reports under the
Exchange Act even if the Exchange Act or the rules and regulations thereunder
would otherwise permit such termination.

 

Reservation of Shares. The Company shall issue no shares of Company Common Stock
or other class or series of Company capital stock (e.g., preferred stock) that
is not currently reserved for in the absence of the Buyer’s prior written
consent. Notwithstanding the foregoing, the Company shall take all action
reasonably necessary to at all times have authorized, and reserved for the
purpose of issuance, such number of shares of Common Stock as shall be necessary
to effect the issuance of all of the Conversion Shares due to Buyer upon
conversion of the Debenture (and any other Company debenture held by Buyer);
provided, however, that the Company shall take no action to increase its
authorized shares of Common Stock, or to implement a reverse or forward stock
split, or to otherwise amend the Company’s Articles of Incorporation in respect
of any existing or new class of Company capital stock in the absence of the
Buyer’s prior written consent, which shall not be unreasonably withheld.

 

Listings or Quotation. The Company shall promptly secure the listing or
quotation of the Conversion Shares upon each national securities exchange,
automated quotation system or The National Association of Securities Dealers
Inc.’s Over-The-Counter Marketplace (“OTCQB”) or other market, if any, upon
which shares of Common Stock are then listed or quoted (subject to official
notice of issuance) and shall use its best efforts to maintain, so long as any
other shares of Common Stock shall be so listed, such listing of all Conversion
Shares from time to time issuable under the terms of this Agreement. The Company
shall maintain the Common Stock’s authorization for quotation on the OTCQB.

 

Corporate Existence. So long as any of the Securities remain outstanding, the
Company shall not directly or indirectly consummate any merger, reorganization,
restructuring, reverse stock split, consolidation, sale of all or substantially
all of the Company’s assets or any similar transaction or related transactions
(each such transaction, an “Organizational Change”) unless, prior to the
consummation an Organizational Change, the Company obtains the written consent
of the Buyer, which consent shall not be unreasonably withheld. In any such
case, the Company shall make appropriate provision with respect to Buyer’s
rights and interests to insure that the provisions of the Transaction Documents
will thereafter be applicable to the Securities.

 

Transactions With Affiliates. So long as any Securities are outstanding, the
Company shall not, and shall cause each of its subsidiaries not to, enter into,
amend, modify or supplement, or permit any subsidiary to enter into, amend,
modify or supplement any agreement, transaction, commitment, or arrangement with
any of its or any subsidiary’s officers, directors, person who were officers or
directors at any time during the previous two (2) years, stockholders who
beneficially own five percent (5%) or more of the Common Stock, or Affiliates
(as defined below) or with any individual related by blood, marriage, or
adoption to any such individual or with any entity in which any such entity or
individual owns a five percent (5%) or more beneficial interest (each a “Related
Party”), except for (a) customary employment arrangements and benefit programs
on reasonable terms, (b) any investment in an Affiliate of the Company, (c) any
agreement, transaction, commitment, or arrangement on an arms-length basis on
terms no less favorable than terms which would have been obtainable from a
person other than such Related Party, (d) any agreement transaction, commitment,
or arrangement which is approved by a majority of the disinterested directors of
the Company, for purposes hereof, any director who is also an officer of the
Company or any subsidiary of the Company shall not be a disinterested director
with respect to any such agreement, transaction, commitment, or arrangement.
“Affiliate” for purposes hereof means, with respect to any person or entity,
another person or entity that, directly or indirectly, (i) has a ten percent
(10%) or more equity interest in that person or entity, (ii) has ten percent
(10%) or more common ownership with that person or entity, (iii) controls that
person or entity, or (iv) shares common control with that person or entity.
“Control” or “controls” for purposes hereof means that a person or entity has
the power, direct or indirect, to conduct or govern the policies of another
person or entity.

 

Transfer Agent. The Company covenants and agrees that, in the event that the
Company’s agency relationship with the transfer agent should be terminated for
any reason prior to a date which is two (2) years after the Closing Date, the
Company shall immediately appoint a new transfer agent and shall require that
the new transfer agent execute and agree to be bound by the terms of the
Transfer Agent Instructions (as defined herein).



 

 



Indebtedness. The Company shall not, in the absence of the Buyer’s prior written
consent, which consent shall not be unreasonably withheld, authorize, issue,
agree to issue, give effect to any assignment of, assume, guaranty, in any
respect become obligated for, or make any payment of any kind against, under or
in any manner in connection with any Indebtedness. As used herein, the term
“Indebtedness” shall mean any debt, note or other obligation with the exception
of any debt or other obligation held by or otherwise owing to Buyer, and
unsecured trade credit obligations incurred by the Company and/or any Subsidiary
in the ordinary course of business.

 

Further Assurances; Cooperation. The Company shall use its best efforts to
cooperate with the Company and to diligently perform under the Transaction
Documents. At and after the Closing, the Company shall execute and deliver such
further instruments of conveyance and transfer as Buyer may reasonably request
to convey and transfer effectively to Buyer the Securities and any and all
amounts and shares of Common Stock due and payable thereunder.

 

TRANSFER AGENT INSTRUCTIONS

The Company shall issue the Transfer Agent Instructions to its transfer agent in
the form attached hereto as Exhibit A for the purpose of having certificates
issued, registered in the name of the Buyer or its respective nominee(s), for
the Conversion Shares representing such amounts of Securities as specified from
time to time by the Buyer to the Company upon conversion of the Securities, for
interest owed pursuant to the Securities, and for any and all Liquidated
Damages.

 

The Company shall not change its transfer agent without the express written
consent of the Buyer, which may be withheld by the Buyer in its sole discretion.

 

The Company warrants that no instruction other than the Transfer Agent
Instructions previously executed in favor of Buyer will be given by the Company
to its transfer agent and that the Conversion Shares shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement.

 

Nothing in this Section 5 shall affect in any way the Buyer’s obligations and
agreement to comply with all applicable securities laws upon resale of
Conversion Shares. If the Buyer provides the Company with an opinion of counsel,
in form, scope and substance customary for opinions of counsel in comparable
transactions to the effect that registration of a resale by the Buyer of any of
the Conversion Shares is not required under the Securities Act, the Company
shall within two (2) business days instruct its transfer agent to issue one or
more certificates in such name and in such denominations as specified by the
Buyer.

The Company acknowledges that a breach by it of its obligations hereunder will
cause irreparable harm to the Buyer by vitiating the intent and purpose of the
transaction contemplated hereby. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5 will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5, that the Buyer shall be entitled,
in addition to all other available remedies, to an injunction restraining any
breach and requiring immediate issuance and transfer, without the necessity of
showing economic loss and without any bond or other security being required.

 

CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE

 

The obligation of the Buyer hereunder to purchase the Securities and to pay the
Purchase Price hereunder is subject to the satisfaction, at or before the
Closing Date or any Purchase Price payment date, of each of the following
conditions:

The Company shall have executed and delivered to Buyer this Agreement, and any
agreements, instruments and other documents to be executed and delivered in
connection therewith.

 

The representations and warranties of the Company shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date). The Company shall have performed, satisfied and complied
in all material respects with the covenants, agreement and conditions required
by this Agreement and the Debenture to be performed, satisfied or complied with
by the Company at or prior to the Closing Date or any Purchase Price payment
date, and through and including the date upon which the Debenture has been fully
paid. If requested by the Buyer, the Buyer shall have received a certificate,
executed by the President of the Company to the foregoing effect and as to such
other matters as may be reasonably requested by the Buyer.

 

The Transfer Agent Instructions, in form and substance satisfactory to the
Buyer, shall have been delivered to and acknowledged in writing by the Company’s
transfer agent.

 

 



INDEMNIFICATION

In consideration of the Buyer’s execution and delivery of this Agreement and
acquiring the Securities and the Conversion Shares hereunder, and in addition to
all of the Company’s other obligations under this Agreement, the Company shall
defend, protect, indemnify and hold harmless the Buyer and each other holder of
the Securities and the Conversion Shares, all of their officers, directors,
employees and agents (including, without limitation, those retained in
connection with the transactions contemplated by this Agreement), and any
Designee (collectively, the “Buyer Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Buyer Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by the Buyer
Indemnitees or any of them as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in this Agreement, the other Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (b) any
breach of any covenant, agreement or obligation of the Company contained in this
Agreement, the other Transaction Documents or any other certificate, instrument
or document contemplated hereby or thereby, or (c) any cause of action, suit or
claim brought or made against such Indemnitee and arising out of or resulting
from the execution, delivery, performance or enforcement of this Agreement or
any other instrument, document or agreement executed pursuant hereto by any of
the Indemnities, any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance of the Securities or
the status of the Buyer or holder of the Securities the Conversion Shares, as a
Buyer of Securities in the Company. To the extent that the foregoing undertaking
by the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities, which is permissible under applicable law.

 

GOVERNING LAW: MISCELLANEOUS

 

Governing Law. This Agreement shall be governed by and interpreted in accordance
with the laws of the State of New Jersey, without regard to the principles of
conflict of laws. The Company and the Buyer expressly consent to the
jurisdiction and venue of the Superior Court of New Jersey, Bergen County, for
any litigation between the parties.

 

Specific Performance. The parties hereto recognize that any breach of the terms
this Agreement may give rise to irreparable harm for which money damages would
not be an adequate remedy, and accordingly agree that any non-breaching party
shall be entitled to enforce the terms of this Agreement by a decree of specific
performance without the necessity of proving the inadequacy as a remedy of money
damages. If specific performance is elected as a remedy hereunder, such remedy
shall be in addition to any other remedies available at law or equity.

 

Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event any signature page is delivered by
facsimile transmission, the party using such means of delivery shall cause four
(4) additional original executed signature pages to be physically delivered to
the other party within five (5) days of the execution and delivery hereof.

 

Headings; Severability. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. If any provision of this Agreement shall be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

Entire Agreement, Amendments. This Agreement supersedes all other prior oral or
written agreements between the Buyer, the Company, their affiliates and persons
acting on their behalf with respect to the matters discussed herein, and this
Agreement and the instruments referenced herein contain the entire understanding
of the parties with respect to the matters covered herein and therein and,
except as specifically set forth herein or therein, neither the Company nor any
Buyer makes any representation, warranty, covenant or undertaking with respect
to such matters. No provision of this Agreement may be waived or amended other
than by an instrument in writing signed by the party to be charged with
enforcement.

 

Notices. Any notices, consents, waivers, or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon confirmation of receipt, when sent by facsimile; (iii)
three (3) days after being sent by U.S. certified mail, return receipt
requested, or (iv) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. Each party shall provide five (5) days’ prior written notice
to the other party of any change in address or facsimile number.

 

 



Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns. Neither the
Company nor any Buyer shall assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other party hereto.

 

No Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

Publicity. The Company shall issue no press release or public disclosure
involving the Transaction Documents and/or the Financing in the absence of the
Buyer’s prior written consent.

 

Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

Termination. In the event that the Closing shall not have occurred with respect
to the Buyer on or before five (5) business days from the date hereof due to the
Company’s failure to satisfy the conditions set forth above (and the
non-breaching party’s failure to waive such unsatisfied condition(s)), the
non-breaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date without
liability of any party to any other party; provided, however, that if this
Agreement is terminated by the Company, the Company shall remain obligated to
reimburse the Buyer for $5,000 in fees and expenses.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

- SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

IN WITNESS WHEREOF the parties have duly executed, or caused their duly
authorized representative, to execute this Securities Purchase Agreement.

  FLUX CARBON CORPORATION           By: /s/ Kevin Kreisler   Name: Kevin
Kreisler   Title: Chief Executive Officer     PERVASIP CORP.           By: /s/
Paul Riss   Name: Paul Riss   Title: Chief Executive Officer      

 

 

 

 